

Exhibit 10.1


PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
Under the W. R. Berkley Corporation 2018 Stock Incentive Plan




THIS AGREEMENT, dated as of _________, 2020, by and between W. R. BERKLEY
CORPORATION, a Delaware corporation (the “Company”), and grantee as set forth on
Exhibit A hereto (the “Grantee”). Important jurisdiction-specific modifications
to this Agreement are contained in Exhibit B hereto and are binding and
incorporated herein as set forth in Exhibit B.
W I T N E S S E T H:
WHEREAS, the Grantee is an employee of the Company or subsidiary thereof, and
the Company wishes to grant the Grantee a notional interest in shares of the
Company’s common stock, par value $0.20 per share (the “Stock”), in the form of
restricted stock units, subject to certain obligations and on the terms and
conditions set forth herein; and
WHEREAS, the Company grants these restricted stock units in exchange for
Grantee’s performance of the “Obligations” (as defined in Section 3 below) set
forth in this Agreement, and to give Grantee a proprietary interest in the
Company’s success, aligning Grantee’s interest with those of the other Company
stockholders; and
WHEREAS, the Restricted Stock Units (as defined below) awarded Grantee hereunder
vest based on the Company’s performance during the applicable Performance Period
(as defined below), however, the issuance of the Stock after vesting is
generally deferred until ninety (90) days following Grantee’s “separation from
service” (as such term is used in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)); and
WHEREAS, the Company and Grantee recognize and acknowledge that if Grantee
engages in certain activities during the “Relevant Period” (as defined in
Section 3 below) that breach the Obligations set forth in this Agreement or
engages in “Misconduct” (as defined in Section 3 below), Grantee’s interests
will no longer be aligned with the Company’s interests and therefore Grantee
will no longer be entitled to retain certain benefits of the grants made herein.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
SECTION 1.Grant of Restricted Stock Units. As of the date hereof, subject to the
terms and conditions of this Agreement and the W. R. Berkley Corporation 2018
Stock Incentive Plan (as may be amended from time to time, the “Plan”), the
Company hereby grants to the Grantee the targeted number of restricted stock
units set forth on Exhibit A hereto (the restricted stock units granted or
earned hereunder are hereafter referred to as the “Restricted Stock Units”). A
portion of the Restricted Stock Units shall be designated as Tranche 1
Restricted Stock Units, Tranche 2 Restricted Stock Units and Tranche 3
Restricted Stock Units, as set forth on Exhibit A. The number of Restricted
Stock Units granted represents the number of Restricted Stock Units that would
be earned if the Company were to achieve the target level of ROE Relative
Performance for each of the Performance Periods. The number of Restricted Stock
Units earned respectively, if any, is subject to increase or decrease based on
the Company’s actual ROE Relative Performance and may range from 0% to 110% of
the Restricted Stock Units. Each Restricted Stock Unit shall represent the right
to receive one share of Stock subject to the terms and conditions set forth
herein. Capitalized terms not defined herein, including Section 21, shall have
the meaning ascribed to them in the Plan. This grant shall be administered by
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”).
SECTION 1.NonTransferability. Except as specifically consented to by the
Committee, the Grantee may not sell, transfer, pledge, or otherwise encumber or
dispose of the Restricted Stock Units other than by will, the laws of descent
and distribution, or as otherwise provided for in the Plan.



--------------------------------------------------------------------------------



SECTION 2.Vesting; Forfeiture; Recapture; Other Remedies.
(a)Following the completion of each Performance Period, the Committee shall
determine for such Performance Period, the Average Return on Equity, the ROE
Relative Performance, the ROE Relative Performance Vesting Percentage and,
respectively, the portion of the Tranche 1 Restricted Stock Units, Tranche 2
Restricted Stock Units and Tranche 3 Restricted Stock Units, as applicable, that
have become earned (determined by multiplying the number of Restricted Stock
Units subject to the applicable tranche by the ROE Relative Performance Vesting
Percentage). Immediately following the Committee’s determination of the number
of earned Tranche 1 Restricted Stock Units, Tranche 2 Restricted Stock Units and
Tranche 3 Restricted Stock Units for a respective Performance Period, the earned
Restricted Stock Units shall vest as of the last day of the applicable
Performance Period (subject to forfeiture, as set forth in Section 3(d) below),
provided the Grantee has remained continuously employed by the Company from the
date hereof through the completion of the applicable Performance Period.
Restricted Stock Units granted herein which have not become vested Restricted
Stock Units following the completion of the applicable Performance Period or
otherwise vested shall be immediately forfeited without payment of any
consideration and the Grantee shall have no further rights with respect to such
Restricted Stock Units.
(b)In the event that Grantee’s employment with the Company is terminated for any
reason, all unvested Restricted Stock Units (except for those that vest
immediately upon termination as provided in Sections 3(c) and 3(i) below) shall
be forfeited, and the Grantee shall have no further rights with respect to such
Restricted Stock Units. For purposes of this Agreement, Grantee’s employment
will be considered terminated as of the date Grantee is no longer actively
providing services to the Company (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of applicable
employment laws or the terms of Grantee’s employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Company, Grantee’s right to continue to vest in the Restricted Stock Units
granted hereunder, if any, will terminate as of such date and will not be
extended by any notice period arising under local law or contract. Further,
Grantee’s period of service would not include any contractual notice period
(except for such period of time Grantee is actively providing substantial
services during any notice period as required by the Company) or any period of
“garden leave” or similar period arising under applicable employment laws or the
terms of Grantee’s employment agreement, if any.
(c)In the event the Grantee’s employment with the Company is terminated on
account of death or Disability prior to the completion of the applicable
Performance Period, the number of earned Restricted Stock Units for any
incomplete Performance Period (including, for the avoidance of doubt, any
Performance Period that has yet to commence as of the date of such termination)
shall be immediately determined assuming the Company achieved the target level
of ROE Relative Performance for such Performance Period and the number of earned
Tranche 1 Restricted Stock Units, earned Tranche 2 Restricted Stock Units and
earned Tranche 3 Restricted Stock Units that become vested shall be determined
by multiplying the number of earned Restricted Stock Units by a fraction, the
numerator of which is the number of days the Grantee served as an employee from
the date of this Agreement to the date of such termination and the denominator
of which is 1,095 with respect to the Tranche 1 Restricted Stock Units, 1,460
with respect to the Tranche 2 Restricted Stock Units and 1,825 with respect to
the Tranche 3 Restricted Stock Units.
(d)The Restricted Stock Units granted hereunder shall be subject to the
following forfeiture, recapture and other remedial provisions as provided below:
A.In the event that the Committee determines that the Grantee, prior to the
Vesting Date during Grantee’s employment, has breached one or more of Grantee’s
Obligations or agrees to enter into, or has entered into, an agreement (written,
oral or otherwise) breach one or more of Grantee’s Obligations or has engaged in
Misconduct, all of the unvested Restricted Stock Units granted hereunder shall
be immediately forfeited, and the Grantee shall have no further rights with
respect to such Restricted Stock Units.
B.In the event that the Committee determines that the Grantee, (1) on or after
the Vesting Date during Grantee’s employment or within one year following
Grantee’s termination of employment for any reason, has breached one or more of
Grantee’s Obligations or has agreed
    - 2 -

--------------------------------------------------------------------------------



to enter into or has entered into an agreement (written, oral or otherwise) to
breach one or more of Grantee’s Obligations, or (2) on or after the Vesting
Date, has engaged in Misconduct, or prior to the Vesting Date Grantee has
engaged in Misconduct that is not discovered or acted upon by the Company until
on or after the Vesting Date, (x) the Grantee shall immediately forfeit all
shares of Stock not yet delivered to Grantee with respect to the Restricted
Stock Units and all rights to future payments of Dividend Equivalents (as
defined below), and (y) the Grantee shall repay to the Company, upon demand by
the Company, an amount equal to (i) the value, as of the Settlement Date (as
defined below), of the number of shares of Stock delivered to the Grantee with
respect to the Restricted Stock Units, (ii) all amounts paid to Grantee on or at
any time prior to the Settlement Date in respect of Dividend Equivalents, and
(iii) the value of all dividends, if any, paid to the Grantee in respect of the
shares of Stock delivered to the Grantee on the Settlement Date. The Grantee may
satisfy the repayment obligation to the Company of the portion due under
(i) above by returning the shares of Stock delivered to the Grantee on the
Settlement Date, provided that any amounts due under (ii) and (iii) above must
be repaid to the Company in addition to the return of the shares.
C.    Grantee acknowledges it is contrary to the interests of the Company to
retain the amounts required to be repaid to the Company pursuant to this Section
3(d) if Grantee has (x) chosen to breach or to agree to breach one or more of
Grantee’s Obligations or (y) engaged in Misconduct. Grantee acknowledges that
(1) breaching one or more of Grantee’s Obligations during the Relevant Period
within the geographic areas set forth in Section 3(e) below or (2) engaging
in Misconduct is contrary to the interests of the Company and would result in
irreparable injuries to the Company and would cause loss in an amount that
cannot be readily quantified. The amounts forfeited or repaid to the Company
hereunder do not and are not intended to constitute actual or liquidated
damages. Any action or inaction by the Company with respect to enforcing the
forfeiture or repaid provisions set forth herein shall not reduce, eliminate or
in any way affect the Company’s right to enforce the forfeiture or repaid
provisions in any other agreement with Grantee or with other grantees.
D.    The term “Relevant Period” as used herein shall mean the period beginning
on the date hereof and ending one year following Grantee’s termination of
employment for any reason.
E.    This Agreement is in addition to and shall not supersede or preclude the
Company from enforcing the terms of any separate agreement to which Grantee is
bound containing covenants imposing obligations on post-employment activities or
its other rights under applicable law.
i.For purposes of this Agreement, the Grantee has breached Grantee’s
“Obligations” if, either directly or indirectly, and whether as an employee,
consultant, independent contractor, partner, joint venturer or otherwise, the
Grantee (i) who is employed by, or was previously employed by, W. R. Berkley
Corporation, engages in or directs any business activities, except those which
are ministerial or clerical in nature, which are competitive with any business
activities conducted by the Company, in or directed into any geographical area
(x) where Grantee had responsibilities on behalf of the Company or about which
Grantee received or learned Confidential Information (defined below) and (y) in
which the Company is engaged in business during all or part of the Relevant
Period, (ii) who is employed by, or was previously employed by, a subsidiary or
subsidiaries of the Company, engages in or directs any business activities,
except those which are ministerial or clerical in nature, which are competitive
with any business activities conducted by such subsidiary or subsidiaries, in or
directed into any geographical area (x) where Grantee had responsibilities on
behalf of such subsidiary or subsidiaries or about which Grantee received or
learned Confidential Information and (y) in which the subsidiary/subsidiaries is
or are engaged in business during all or part of the Relevant Period, (iii) on
behalf of any person or entity engaged in business activities competitive with
the business activities of the Company, solicits or induces, or in any manner
attempts to solicit or induce, any person employed by, or as an agent or
producer of, the Company to terminate such person’s employment, agency or
producer relationship, as the case may be, with the Company, (iv) diverts, or
attempts to divert, any Covered Business Partner (defined below) from doing
business with the Company or attempts to induce any Covered Business Partner to
cease being a customer of the Company, (v) solicits a Covered Business Partner
to do business
    - 3 -

--------------------------------------------------------------------------------



with a competitor or prospective competitor of the Company or (vi) discloses,
makes use of, or attempts to make use of, the Company’s property or Confidential
Information, other than in the course of the performance of services to the
Company or at the direction of the Company. The determination as to whether the
Grantee has breached one or more of Grantee’s Obligations and if so whether and
to what extent to demand repayment shall be made by the Committee in its sole
and absolute discretion. The Committee has sole and absolute discretion to
interpret and apply the Agreement, and to determine whether, notwithstanding its
determination that Grantee has breached one or more of Grantee’s Obligations,
repayment or forfeiture as provided herein shall not occur in whole or in part.
The Committee’s exercise or non-exercise of its discretion with respect to any
particular event or occurrence by or with respect to the Grantee or any other
recipient of restricted stock units shall not in any way reduce or eliminate the
authority of the Committee to (i) determine that any event or occurrence by or
with respect to the Grantee constitutes breaching an Obligation or
(ii) determine the related date of Grantee’s breach of the Obligation.
ii.For purposes of this Agreement, the Grantee has engaged in “Misconduct” if
the Grantee, during Grantee’s employment with the Company, has engaged in an act
which would, in the judgment of the Committee, constitute fraud that could be
punishable as a crime or embezzlement against either the Company or any of its
subsidiaries. The determination as to whether the Grantee has engaged in
Misconduct and if so whether and to what extent to demand repayment shall be
made by the Committee in its sole and absolute discretion. The Committee has
sole and absolute discretion to interpret and apply the Agreement, and to
determine whether, notwithstanding its determination that Grantee has engaged in
Misconduct, repayment or forfeiture as provided herein shall not occur in whole
or in part. The Committee’s exercise or non-exercise of such discretion with
respect to any particular event or occurrence by or with respect to the Grantee
or any other recipient of restricted stock units shall not in any way reduce or
eliminate the authority of the Committee to (i) determine that any event or
occurrence by or with respect to the Grantee constitutes an act of Misconduct or
(ii) determine the related Misconduct date.
iii.The Grantee hereby agrees to notify the Company within ten (10) days of
commencing any employment or other service provider relationship with any
company or business during the Relevant Period, specifying in reasonable detail
(i) the name of such company or business and the line of business in which it is
engaged, and (ii) the Grantee’s position or title and the types of services to
be rendered by the Grantee in such position or title. The Grantee hereby
acknowledges that this notice requirement is reasonable and necessary for the
Company to enforce the provisions of Sections 3(d) hereof. Furthermore, if the
Grantee fails to so notify the Company, the Grantee shall be required to repay
(at the Committee’s sole discretion) to the Company the amounts described in
Section 3(d) hereof as if the Grantee had breached an Obligation during the
Relevant Period, unless the Grantee can provide dispositive evidence, which
shall be determined in the Committee’s sole discretion, that a breach of an
Obligation did not occur.
iv.Certain Definitions. (i) “Client” shall mean any insured, agent, broker,
producer or other intermediary to or through whom the Company provides insurance
or reinsurance or related services;
(ii) “Confidential Information” shall mean an item of information or a
compilation of information, in any form (tangible or intangible), related to the
business of the Company or of a subsidiary that the Company/subsidiary has not
made known to the general public or authorized disclosure of to the general
public, and that is not generally known to the public through proper means,
including but not limited to:
SECTION 1.underwriting premiums or quotes, pricing models and formulas, income
and receipts, claims records and levels, renewals, policy wording and terms,
reinsurance quotas, and profit commission;
SECTION 2.operating unit or other business projections and forecasts;
SECTION 3.Client lists, brokers lists and price sensitive information;
SECTION 4.technical information, including computer programs, reports,
interpretations, forecasts, corporate and business plans and accounts, business
methods, financial details, projections and targets;
SECTION 5.remuneration and confidential personnel details concerning other
Company employees or contractors;
SECTION 6.planned products, planned services, marketing surveys, research
reports, market share and pricing statistics, budgets, and fee levels;
    - 4 -

--------------------------------------------------------------------------------



SECTION 7.computer passwords, the contents of any databases, tables, internal
templates, know-how and training documents or materials;
SECTION 8.commissions, commission charges, pricing policies and all information
about research and development; and
(9) the Company’s, Clients’ or Prospective Clients’ names, addresses (including
email addresses), telephone, facsimile or other contact numbers and contact
names, the nature of their business operations, their requirements for services
supplied by the Company and all confidential aspects of their relationship with
the Company.
Grantee acknowledges that in the course of performing services for the Company,
the Grantee has had and will have access to Confidential Information.
(iii) “Covered Business Partner” shall mean any person, concern or entity
(including, without limitation, any Client) as to which Grantee, or persons
supervised by Grantee, had business-related contact or received or learned
Confidential Information during the most recent two years of Grantee’s
employment with the Company or such shorter period of time as employed (the
“Look Back Period”); and
(iv) “Prospective Client” shall mean any person, concern or entity (including,
without limitation, any potential insured, agent, producer or other
intermediary) with whom or which the Committee determines Grantee knew or should
have known thatthe Company has been in negotiations during the Look Back Period
to provide insurance or reinsurance or related services.
v.In the event of a Change in Control, unless otherwise specifically prohibited
under applicable laws or by the rules and regulations of any governing
governmental agencies or national securities exchanges, in the event that the
Grantee’s employment with the Company is terminated (i) by the Company without
Cause or (ii) by the Grantee for Good Reason, in each case during the eighteen
(18) month period following such Change in Control, the number of earned
Restricted Stock Units for any incomplete Performance Period (including, for the
avoidance of doubt, any Performance Period that has yet to commence as of the
date of such termination) shall be immediately determined assuming the Company
achieved the target level of ROE Relative Performance for such Performance
Period and the number of earned Tranche 1 Restricted Stock Units, earned Tranche
2 Restricted Stock Units and earned Tranche 3 Restricted Stock Units shall
immediately become vested Restricted Stock Units. All vested Restricted Stock
Units pursuant to this Section 3(h) shall be settled in accordance with Section
4.
SECTION 9.Delivery and Possession of Share Certificates. Ninety (90) days
following the Grantee’s “separation from service” (for purposes of Section 409A
of the Code) for any reason, including death or Disability (the “Settlement
Date”), provided the Grantee has neither breached, nor entered into an agreement
(written, oral or otherwise) to breach, an Obligation nor engaged in Misconduct,
the Company shall deliver to the Grantee (or the Grantee’s estate in the event
of death) a certificate or certificates or electronic documentation representing
the number of shares of Stock equal to the number of vested Restricted Stock
Units, if any, as of the date of such separation from service and Grantee shall
take possession thereof; provided, however, that if the Grantee is a “specified
employee” pursuant to Section 409A(a)(2)(B)(i) of the Code, distribution of
shares of Stock shall be delayed for such period of time as may be necessary to
satisfy Section 409A(a)(2)(B)(i) of the Code (generally six months), and on the
earliest date on which such distribution can be made following such delay
without violating the requirements of Section 409A(a)(2)(B)(i) of the Code, the
Company shall deliver to the Grantee a certificate or certificates or electronic
documentation representing the number of shares of Stock equal to the number of
such vested Restricted Stock Units. A delay shall not be required to the extent
the Grantee terminates employment on account of death or Disability, provided
that if in the event of a Disability the Grantee is “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code, then the Restricted Stock Units
shall be settled ninety (90) days following the occurrence of such death or
Disability. Notwithstanding the foregoing, in the event of a Change in Control,
which also constitutes a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A(a)(2)(A)(v) of the Code, the Company
shall immediately deliver to the Grantee a certificate or certificates or
electronic documentation representing the number of then vested Restricted Stock
Units.
    - 5 -

--------------------------------------------------------------------------------



SECTION 10.Dividends and Dividend Equivalents. No dividends or dividend
equivalents shall accrue or be paid with respect to any outstanding unvested
Restricted Stock Units. On the second Tuesday of each January, April, July and
October (each, a “Dividend Equivalent Payment Date”) occurring during the period
commencing on the Vesting Date and ending on the Settlement Date, the Grantee
shall be paid an amount in cash, with respect to each vested Restricted Stock
Unit then outstanding and held by such Grantee, equal to the aggregate cash
dividends paid by the Company in respect of one share of Stock (the “Dividend
Equivalent”) following the immediately prior Dividend Equivalent Payment Date,
or with respect to the first Dividend Equivalent Payment Date only, on or
following the Vesting Date; provided, however, that with respect to the first
Dividend Equivalent Payment Date, no Dividend Equivalents shall be paid to the
Grantee in respect of any cash dividends declared or paid by the Company prior
to such Vesting Date. To the extent a cash dividend is paid by the Company on or
prior to the Settlement Date but the Dividend Equivalent Payment Date relating
thereto would not occur prior to the Settlement Date, the Dividend Equivalents
relating thereto shall be paid to the Grantee on the Settlement Date. The
Grantee’s right to future payments of Dividend Equivalents shall be subject to
forfeiture to the same extent that the corresponding Restricted Stock Units are
subject to forfeiture pursuant to Section 3.
SECTION 11.Rights of Stockholder. Neither the Grantee nor any transferee will
have any rights as a stockholder with respect to any share covered by this
Agreement until the Grantee or transferee becomes the holder of record of such
shares.
SECTION 12.Company; Grantee.
vi.The term “Company” as used in Section 3, or otherwise in this Agreement with
reference to the Grantee’s employment, shall include the Company and its
subsidiaries. The term “subsidiary” as used in this Agreement shall mean any
subsidiary of the Company within the meaning of Section 424(f) of the Code.
vii.Whenever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Stock Units may be transferred by will or by the laws of descent and
distribution, the word “Grantee” shall be deemed to include such person or
persons.
SECTION 13.Compliance with Law. Notwithstanding any of the provisions hereof,
the Grantee hereby agrees that the Company will not be obligated to issue or
transfer shares to Grantee hereunder, if the issuance or transfer of such shares
will constitute a violation by the Grantee or the Company of any provision of
any law or regulation of any governmental authority. Any determination in this
connection by the Committee will be final, binding and conclusive. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act or to take any other affirmative action in order to cause the
issuance or transfer of shares acquired pursuant to this Agreement to comply
with any law or regulation of any governmental authority.
SECTION 14.Notice. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided,
provided that, unless and until some other address be so designated, all notices
or communications by the Grantee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Grantee may be given to the Grantee personally or may be
mailed to Grantee at the Grantee’s last known address, as reflected in the
Company’s records.
SECTION 15.Changes in Capital Structure. The existence of this Agreement will
not affect in any way the right or power of the Company or its stockholders to
make or authorize any of the following:
viii.any adjustments, recapitalization, reorganizations or other changes in the
Company’s capital structure or its business;
ix.any merger or consolidation of the Company;
x.any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, or any preferred stocks ahead of or affecting the Stock or
the rights thereof or convertible into or exchangeable for Stock;
    - 6 -

--------------------------------------------------------------------------------



xi.the dissolution or liquidation of the Company;
xii.any sale or transfer of all or any part of its assets or business; or
xiii.any other corporate act or proceeding.
SECTION 16.Other Share Issues. Except as expressly provided in the Plan, the
issue by the Company of shares of stock of any class, or securities convertible
into or exchangeable for shares of stock of any class, for cash, property or
services, either upon direct sale or upon the exercise of options, rights or
warrants, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities will not affect, and no adjustment by
reason thereof will be made with respect to, the number of shares subject to
this Agreement.
SECTION 17.Withholding. At the time of vesting and/or settlement of the
Restricted Stock Units, as appropriate, the Committee shall require the Grantee
to pay to the Company an amount sufficient to pay all federal, state and local
withholding taxes applicable (including FICA taxes upon vesting), in the
Committee’s judgment, to the vesting or settlement of the Restricted Stock
Units, and the Grantee’s right to vesting and/or settlement, as appropriate,
shall be contingent upon such payment. Such payment to the Company may be
effected through (a) payment by the recipient to the Company of the aggregate
withholding taxes in cash or cash equivalents; (b) at the discretion of the
Committee, the Company’s withholding from the number of shares of Stock that
would otherwise be delivered to the Grantee upon settlement of the Restricted
Stock Units, a number of shares of Stock with an aggregate fair market value on
the date of settlement (as determined by the Committee) equal to the aggregate
amount of withholding taxes; or (c) at the discretion of the Committee, any
combination of these two methods.
SECTION 18.Grantee’s Tax Considerations. The tax impact of the award hereunder
can be quite complex and will vary with each Grantee. It is recommended that
each Grantee review such Grantee’s own tax situation and consult their tax
advisor.
SECTION 19.Waiver of Right to Trial by Jury. AS ALLOWED BY APPLICABLE LAW, BOTH
PARTIES HEREBY WAIVE AND RELEASE ANY CLAIM UNDER FEDERAL, STATE OR LOCAL LAW
THEY MAY HAVE HAD TO A JURY TRIAL IN CONNECTION WITH CLAIMS ARISING UNDER OR
RELATED TO THIS AGREEMENT OR ANY ACTIONS TAKEN OR DETERMINATIONS MADE HEREUNDER.
SECTION 20.No Right to Continued Service. This Agreement does not confer upon
the Grantee any right to continue as an employee of the Company, nor shall it
interfere in any way with the right of the Company to terminate Grantee’s
employment at any time for any reason.
SECTION 21.Agreement Confidentiality. Grantee understands and agrees that
Grantee will keep the terms and conditions of this Agreement strictly
confidential unless Grantee is compelled to do otherwise by a court of competent
jurisdiction, and Grantee further agrees not to disclose the terms and
conditions of this Agreement to any third party other than Grantee’s immediate
family members, attorney, financial advisor, or accountant, all of whom must
also agree to keep these terms and conditions strictly confidential unless
compelled to do otherwise by a court of competent jurisdiction. Notwithstanding
anything herein to the contrary, Grantee shall notify any subsequent employer,
prior to commencing employment, of the covenants and obligations in Sections
3(d), (e), (f) and (g) of this Agreement (as modified by Exhibit B to this
Agreement, if and as applicable to the Grantee).
SECTION 22.Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.    
SECTION 23.The Plan. The terms and provisions of the Plan are incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall govern. If there is any inconsistency
between this Agreement and Exhibit B, Exhibit B shall prevail. The Grantee
hereby acknowledges that he or she has received a copy of the Plan and
understands and agrees to the terms thereof. This Agreement, together with the
Plan, constitutes the entire agreement by and between the parties hereto with
respect to the subject matter hereof, and this Agreement and the Plan supersede
all prior agreements, correspondence and
    - 7 -

--------------------------------------------------------------------------------



understandings and all prior and contemporaneous oral agreements and
understandings, among the parties hereto with regard to the subject matter
hereof.
SECTION 24.Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. The jurisdiction and venue for any
dispute arising under, or any action brought to enforce or otherwise relating
to, this Agreement will be exclusively in the courts of the State of Delaware,
including the federal courts located in Delaware in the event federal
jurisdiction exists. Grantee hereby irrevocably consents to the exclusive
personal jurisdiction and venue of the federal and State courts of the State of
Delaware for the resolution of any disputes arising out of, or relating to, this
Agreement and irrevocably waives any claim or argument that the courts of the
State of Delaware are an inconvenient forum. In any action arising under or
relating to this Agreement, the court shall not have the authority to, and shall
not, conduct a de novo review of any determination made by the Committee or the
Company but is instead authorized to determine solely whether the determination
was the result of fraud or bad faith under Delaware law.
SECTION 25.Severability/Reformation. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision or provisions of this Agreement, which
shall remain in full force and effect. If any provision of this Agreement is
held to be invalid, void or unenforceable as to any jurisdiction, the court
shall substitute a valid, enforceable provision that preserves, to the maximum
lawful extent, the terms and intent of such provisions of this Agreement, and
shall modify the Agreement so that the scope of the provision is reduced only to
the minimum extent necessary to cause the modified provision to be valid, legal
and enforceable. If any of the provisions of, or covenants contained in, this
Agreement are hereafter construed to be invalid or unenforceable as to any
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof, including as to other jurisdictions or as to other
grantees or other agreements.
SECTION 26.Definitions. The following terms shall have the following meanings:
xiv.“Average Return on Equity” means the percentage equal to the product of four
(4) times the result of (i) the sum of the Return on Equity for each quarter in
the applicable Performance Period, divided by (ii) the number of quarters in the
applicable Performance Period.
xv.“Cause” means “Cause” as defined in any active employment agreement between
the Grantee and the Company or, in the absence of any such definition, means the
occurrence of any one of the following events: (i) fraud, personal dishonesty,
embezzlement or acts of gross negligence or gross misconduct on the part of the
Grantee in the course of his or her employment or services; (ii) the Grantee’s
engagement in conduct that is materially injurious to the Company; (iii) the
Grantee’s conviction by a court of competent jurisdiction of, or pleading
“guilty” or “no contest” to, (x) a felony or (y) any other criminal charge
(other than minor traffic violations) which could reasonably be expected to have
a material adverse impact on the Company’s reputation or business; (iv) public
or consistent drunkenness by the Grantee or his or her illegal use of narcotics
which is, or could reasonably be expected to become, materially injurious to the
reputation or business of the Company or which impairs, or could reasonably be
expected to impair, the performance of the Grantee’s duties to the Company;
(v) willful failure by the Grantee to follow the lawful directions of a superior
officer; or (vi) the Grantee’s continued and material failure to fulfill his or
her employment obligations to the Company.
xvi.“Disability” means the total and permanent disability of the Grantee, as
determined by the Committee in its sole discretion.
xvii.“Good Reason” means “Good Reason” as defined in any active employment
agreement between the Grantee and the Company or, in the absence of any such
definition, means the occurrence of any one of the following events, unless the
Grantee agrees in writing that such event shall not constitute Good Reason:
(i) a material reduction in the Grantee’s duties or responsibilities from those
in effect immediately prior to a Change in Control; (ii) a material reduction in
the Grantee’s base salary below the levels in effect immediately prior to a
Change in Control; or (iii) relocation of the Grantee’s primary place of
employment to a location more than fifty (50) miles from its location, and
further from the Grantee’s primary residence, immediately prior to a Change in
Control; provided, however, that with respect to any Good Reason termination,
the Company will be given not less
    - 8 -

--------------------------------------------------------------------------------



than thirty (30) days’ written notice by the Grantee (within sixty (60) days of
the occurrence of the event constituting Good Reason) of the Grantee’s intention
to terminate the Grantee’s employment for Good Reason, such notice to state in
detail the particular act or acts or failure or failures to act that constitute
the grounds on which the proposed termination for Good Reason is based, and such
termination shall be effective at the expiration of such thirty (30) day notice
period only if the Company has not fully cured such act or acts or failure or
failures to act that give rise to Good Reason during such period. Further
notwithstanding any provision in this definition to the contrary, in order to
constitute a termination for Good Reason, such termination must occur within six
(6) months of the initial existence of the applicable condition.
xviii.“Net Income” means consolidated net income from continuing operations of
the Company as determined under U.S. Generally Accepted Accounting Principles
without the application of the accounting for (i) unrealized gains and losses on
equity securities pursuant to Financial Accounting Standards Board Accounting
Standards Update 2016-01 (“ASU 2016-01”) and (ii) credit losses on financial
instruments pursuant to Financial Accounting Standards Board Accounting
Standards Update 2016-13 (“ASU 2016-13”).
xix.“Performance Period” means the Tranche 1 Performance Period, Tranche 2
Performance Period or Tranche 3 Performance Period, respectively.
xx.“ROE Relative Performance” means the Average Return on Equity less the
Treasury Note Rate of Return, expressed in basis points.
xxi.“ROE Relative Performance Vesting Percentage” means a function of the ROE
Relative Performance during the applicable Performance Period, and shall be
determined as follows:

ROE Relative Performance*ROE Relative Performance
Vesting Percentage
(% of Target)*Less than +500 basis points0%
≥+500 basis points
80.0%≥+633 basis points90.0%≥+766 basis points100.0% (target)≥+900 basis
points110.0%

*    In the event that the ROE Relative Performance falls between any two values
listed in the table above, the ROE Relative Performance Vesting Percentage shall
be determined using a straight line interpolation between such two values. For
the avoidance of doubt if the ROE Relative Performance is less than +500 basis
points (i.e., the Average Return on Equity is less than 6.89%), the ROE Relative
Vesting Percentage shall be 0% (i.e., no linear interpolation between 0% and
80%) and if the ROE Relative Performance is equal to or greater than +900 basis
points (i.e., the Average Return on Equity at least 10.89%), the ROE Relative
Vesting Percentage shall be 110%.
xxii.“Return on Equity” means for a quarter, a fraction (expressed as
percentage) equal to Net Income divided by the Stockholders’ Equity at the
beginning of the calendar year for that quarter.
xxiii.“Stockholders’ Equity” means stockholders’ equity without the application
of the accounting for (i) unrealized gains or losses on equity securities
pursuant to ASU 2016-01 and (ii) credit losses on financial instruments pursuant
to ASU 2016-13.
xxiv.“Tranche 1 Performance Period” means the period commencing July 1, 2020 and
ending on June 30, 2023.
xxv.“Tranche 2 Performance Period” means the period commencing July 1, 2021 and
ending on June 30, 2024.
xxvi.“Tranche 3 Performance Period” means the period commencing July 1, 2022 and
ending on June 30, 2025.
    - 9 -

--------------------------------------------------------------------------------



xxvii.“Treasury Note Rate of Return” means the five-year Treasury Note rate on
June 30, 2020, which is 0.289%.
xxviii.“Vesting Date” means the date on which the Tranche 1 Restricted Stock
Units, Tranche 2 Restricted Stock Units, and Tranche 3 Restricted Stock Units,
as applicable, vest hereunder.
SECTION 27.Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
SECTION 28.Protected Conduct. Nothing in this Agreement (a) prohibits Grantee
from reporting an event that Grantee reasonably and in good faith believes is a
violation of law to the relevant law-enforcement agency (such as the Securities
and Exchange Commission or Department of Labor), (b) requires notice to or
approval from the Company before doing so, or (c) prohibits Grantee from
cooperating in an investigation conducted by such a government agency. Further,
Grantee is hereby advised that under the Defend Trade Secrets Act of 2016
(DTSA),no individual will be held criminally or civilly liable under federal,
state or local trade secret law for the disclosure of a trade secret that: (i)
is made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and made solely for the purpose of
reporting or investigating a suspected violation of law; or, (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding if such
filing is made under seal. Also, the DTSA further provides that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of the law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret except pursuant to court order. To the extent that
Grantee is covered by Section 7 of the National Labor Relations Act (NLRA)
because Grantee is not in a supervisor or management role, nothing in this
Agreement shall be construed to prohibit Grantee from using information Grantee
acquires regarding the wages, benefits, or other terms and conditions of
employment at the Company for any purpose protected under the NLRA.
SECTION 24. The Grantee agrees that he or she has entered into this Agreement
voluntarily and that the Grantee has not been induced to participate in the
distribution of Restricted Stock Units by the Company by expectation of
appointment, employment, continued appointment or continued employment of the
Grantee with the Company or a related entity of the Company. The Grantee further
agrees that the Company has not made any representations or warranties with
respect to the Restricted Stock Units, the Company, the business of the Company
or its prospects, and that no securities commission, agency, governmental
authority, regulatory body, stock exchange or similar regulatory authority has
reviewed or passed on the merits of the Restricted Stock Units and that the
Grantee’s ability to transfer the Restricted Stock Units will be limited by the
Plan, this Agreement and applicable securities laws.




*    *    *
    - 10 -


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
W. R. BERKLEY CORPORATION
By:__________________________
Name: William R. Berkley
Title:     Executive Chairman
__________________________________
Grantee








RSU Agreement L16 Perf (7.30.2020)
    - 11 -


--------------------------------------------------------------------------------



Exhibit A
to the Restricted Stock Unit Agreement dated
as of _________Under the W. R. Berkley Corporation
2018 Stock Incentive Plan






NAME OF GRANTEE: ________________________________________


TARGET NUMBER OF TRANCHE 1 RESTRICTED STOCK UNITS AWARDED TO GRANTEE:
_____________


TARGET NUMBER OF TRANCHE 2 RESTRICTED STOCK UNITS AWARDED TO GRANTEE:
_____________


TARGET NUMBER OF TRANCHE 3 RESTRICTED STOCK UNITS AWARDED TO GRANTEE:
_____________


TOTAL TARGET NUMBER OF RESTRICTED STOCK UNITS AWARDED TO GRANTEE: _____________






By accepting the terms and conditions of the above grant agreement, you
expressly acknowledge that you have read and agree to all the terms and
conditions set forth above.


If you decide to reject the terms and conditions of the grant, you will decline
your right to receive the grant, and the grant of the Restricted Stock Units to
you will be cancelled ab initio.
EXHIBIT B



--------------------------------------------------------------------------------





JURISDICTION SPECIFIC MODIFICATIONS
I. States of the United States of America
A.    California. For so long as Grantee primarily resides and works in
California and is subject to the laws of California: (i) no provision or
requirement of this Agreement will be construed or interpreted in a manner
contrary to the express public policy of the State of California; (ii) the
Obligations in Sections 3(e)(i) and (ii) shall not apply; (iii) Sections
3(e)(iv) and (v) shall be limited to situations where Grantee is aided in his or
her conduct by Grantee’s use or disclosure of trade secrets (as defined by
applicable law); (iv) the last sentence of Section (3)(g) shall not apply and
the remainder of Section 3(g) shall apply; and (v) Section 14 shall not apply.
B.    Massachusetts. For so long as Massachusetts General Laws Part I Title XXI
Chapter 149 Section 24 L applies to the obligations of Grantee under this
Agreement: (i) the Obligations in Sections 3(e)(i), (ii), (iv) and (v) shall
only apply within any geographical area (x) where Grantee had responsibilities
on behalf of the Company or about which Grantee received Confidential
Information during the Look Back Period and (y) in which the Company is engaged
in business; (ii) Sections 3(e)(i) and 3(e)(ii) are further limited to
situations where Grantee is performing services that are the same as or similar
in function or purpose to the services Grantee performed for W. R. Berkley
Corporation or its subsidiary/subsidiaries (as appropriate) during the Look Back
Period and are not enforceable if the Grantee has been terminated without cause
or laid off; (iii) the second and third sentences of Section 19 are amended to
replace “Delaware” with “Massachusetts”; and (iv) this Agreement is amended to
add the following new Section 25:
SECTION 25. The Company and Grantee agree that the grant of the Restricted Stock
Units to Grantee is fair and reasonable consideration for the obligations of
Grantee in this Agreement. The Company and Grantee agree that the grant of the
Restricted Stock Units is consideration for the Grantee’s Obligations under
Section 3(d) and Section 3(e)(i) and (ii) (as applicable) of this Agreement (as
such Obligations are modified by Exhibit B hereto) during the duration of such
Obligations. For the avoidance of doubt, Grantee has the right to consult with
an attorney prior to accepting this award. Grantee acknowledges that Grantee has
been given at least ten business days to accept this award.
C.    North Dakota. For so long as Grantee resides in and is subject to the laws
of North Dakota: (i) no provision or requirement of this Agreement shall be
construed or interpreted in a manner contrary to the express public policy of
the State of North Dakota; (ii) the Obligations in Sections 3(e)(i) and (ii)
shall not apply; (iii) Sections 3(e)(iv) and (v) shall be limited to situations
where Grantee is aided in his or her conduct by Grantee’s use or disclosure of
trade secrets (as defined by applicable law); and (iv) the last sentence of
Section (3)(g) shall not apply and the remainder of Section 3(g) shall apply.
D.    Oklahoma. For so long as Grantee resides in and is subject to the laws of
Oklahoma: (i) the Obligations in Sections 3(e)(i) and (ii) shall not apply and
(ii) “Covered Business Partner” of the Company means any individual, company, or
business entity (including, without limitation, any Client) with which the
Company has transacted business within the Look Back Period and with which
Grantee, or persons supervised by Grantee, had material business-related contact
or about which Grantee had access to Confidential Information during the Look
Back Period.


E.    Washington. For so long as Grantee primarily resides and works in
Washington and is subject to the laws of Washington: (a) the Obligations in
Sections 3(e)(i) and 3(e)(ii) shall only apply post-employment if Grantee’s
annualized earnings from the Company exceed $100,000.00 per year (adjusted
annually in accordance with Section 5 of Washington HP 1450); (b) the
Obligations in Sections 3(e)(i) and 3(e)(ii) shall not be enforced against
Grantee if Grantee is terminated from employment without cause or if Grantee is
laid off unless the Company pays the Grantee during the Relevant Period an
amount equal to the Grantee’s base salary at the time of termination less any
compensation earned by Grantee



--------------------------------------------------------------------------------



during the Relevant Period; and (c) Section 19 shall not apply. Grantee further
understands that for the limited purposes of the application of Sections 3(e)(i)
and 3(e)(ii), “cause” to terminate Grantee’s employment exists if Grantee has
(i) committed, admitted committing, or plead guilty to a felony or crime
involving moral turpitude, fraud, theft, misappropriation, or dishonesty, (ii)
violated a material term of this Agreement or Company policy, (iii) engaged in
insubordination, or failed or refused to perform assigned duties of Grantee’s
position despite reasonable opportunity to perform, (iv) failed to exercise
reasonable care and diligence in the exercise of Grantee’s duties for the
Company, or (iv) engaged in conduct or omissions that Grantee knew, or should
have known (with the exercise of reasonable care), would cause, or be likely to
cause, harm to the Company or its reputation in the business community. Grantee
agrees that this Restricted Stock Unit grant is independent consideration for
the Obligations.




